DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Spencer Chorney on 4/22/2022.

The application has been amended as follows: 

In claim 11, lines 21-22 delete “a raised wall running around the edge of the tabletop such that the tabletop is positioned below the top of the wall;”

Delete the text of claim 16 and replace with the following --A method for setting up a portable pet washing station and preparing a pet for a bath, the method comprising;
placing the portable pet washing table in a location to allow for proper draining of the water from draining holes located in a tabletop section of the portable pet washing table;
removing an adjustable leg from a clip fastener disposed on the underside of the tabletop section;
folding the adjustable leg of the pet washing table from a horizontal position relative to the tabletop into a vertical position relative to the tabletop;
placing a pet on a rubberized tabletop surface;
removing a restraint arm from a clip fastener from the underside of the tabletop section; and
attaching a restraint located at the end of a restraint arm to the pet.--.

Delete the text of claim 20 and replace with the following --The method of claim 16, further comprising:
adjusting the height of the tabletop by adjusting the length of each adjustable leg of the portable pet washing table.--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637